

Exhibit 10.1


THE WESTERN UNION COMPANY
    PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD NOTICE
Pursuant to The Western Union Company 2015 Long-Term Incentive Plan (the
“Plan”), ________________ (“Executive”) has been granted the Performance-Based
Restricted Stock Unit Award described below (the “Award”). Certain terms and
conditions of the Award are set forth immediately below in this Award Notice.
Other terms and conditions are set forth in the Performance-Based Restricted
Stock Unit Award Agreement which is appended to this Award Notice. The Award
Notice and the Performance-Based Restricted Stock Unit Award Agreement are
together the “Agreement” which is made and entered into between The Western
Union Company, a Delaware corporation (the “Company”), and Executive as of the
Grant Date. Capitalized terms not otherwise defined in this Award Notice are
defined in the Plan or the Performance-Based Restricted Stock Unit Award
Agreement.
Grant Date:
February 21, 2017
Target Award:
Maximum Award:
___ shares of Common Stock
___ shares of Common Stock
Performance Period:
January 1, 2017 – December 31, 2019
Performance Measure:
$1,500,000,000 Combined Consolidated Operating Income
Vesting Date:
Third anniversary of Grant Date

 
 
 
THE WESTERN UNION COMPANY,
 
a Delaware corporation
 
 
 
By: _______________________________
 
          Name: _________________________
 
          Title: _________________________
 
 
 
 
 
 

                            


1



--------------------------------------------------------------------------------








THE WESTERN UNION COMPANY 2015 LONG-TERM INCENTIVE PLAN


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT --
TERMS AND CONDITIONS – U.S. SECTION 16 OFFICER




1.
Pursuant to The Western Union Company 2015 Long-Term Incentive Plan (the
“Plan”), The Western Union Company (the “Company”) hereby grants to you
(“Executive”) an award of Restricted Stock Units (the “Units”), in the amount
specified in Executive’s Award Notice (which forms part of this Agreement) as of
the Grant Date specified in Executive’s Award Notice, related to shares of
Common Stock (“Shares”), subject to the terms and conditions set forth in this
Agreement and the Plan. The terms of the Plan are hereby incorporated in this
Agreement by this reference and made a part hereof. Capitalized terms not
defined herein shall have the same definitions as set forth in the Plan.



2.
Each Unit shall provide for the issuance and transfer to Executive of one Share
upon lapse of the restrictions set forth in paragraph 3 below and subject to the
satisfaction of the Performance Measure during the Performance Period set forth
in the Award Notice and the Committee’s determination of the amount of the Award
payable to Executive in accordance with Exhibit A. Upon issuance and transfer of
Shares to Executive following the Restriction Period (as defined herein),
Executive shall have all rights incident to ownership of such Shares, including
but not limited to voting rights and the right to receive dividends.



3.
Subject to other provisions of this Agreement and the terms of the Plan, on the
third anniversary of the Grant Date, subject to the satisfaction of the
Performance Measure during the Performance Period set forth in the Award Notice
and the Committee’s determination of the amount of the Award payable to
Executive in accordance with Exhibit A, all restrictions on the Units shall
lapse and the number of Shares subject to the Units determined by the Committee
to be transferred to Executive in accordance with Exhibit A shall be issued and
transferred to Executive. Effective on and after such date, subject to
applicable laws and Company policies, Executive may hold, assign, pledge, sell,
or transfer the Shares transferred to Executive in Executive’s discretion. The
three-year period in which the Units may be forfeited by Executive is defined as
the “Restriction Period.”

Notwithstanding the foregoing provisions in this paragraph 3, Executive will
forfeit all rights to the Units unless Executive accepts these Terms and
Conditions either through on-line electronic acceptance (if permitted by the
Company) or by signing and returning to the Company a copy of these Terms and
Conditions on or before the 90th day following the Grant Date. Signed copies of
these Terms and Conditions should be sent to the attention of: Western Union
Stock Plan Administration, 12510 E. Belford Avenue, M21B3, Englewood, Colorado
80112. In addition, notwithstanding any other provision of the Plan or this
Agreement, in order for the restrictions on the Units to lapse, Executive must
execute and return to the Company or accept electronically an updated
restrictive covenant agreement (and exhibits) if requested by the Company which
may contain certain noncompete, nonsolicitation and/or nondisclosure provisions.
Failure to execute or electronically accept such an agreement on or before the
90th day following the Grant Date will cause the Units to be forfeited and
cancelled by the Company without any payment to Executive.


2



--------------------------------------------------------------------------------





Prior to the issuance and transfer of Shares upon vesting, the Units will
represent only an unfunded and unsecured obligation of the Company. Any Shares
determined by the Committee to be transferred to Executive in accordance with
Exhibit A shall be issued and transferred to Executive as soon as
administratively practicable after the end of the Restriction Period, and in no
event later than March 15 of the calendar year immediately following the year in
which the award ceases to be subject to a substantial risk of forfeiture. If at
any time the Company determines, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any foreign, state or federal law, or the consent or approval of any
governmental authority is necessary or desirable as a condition to the issuance
and transfer of Shares to the Executive (or Executive’s estate), such issuance
and transfer will not occur unless and until such listing, registration,
qualification, consent or approval will have been effected or obtained.
4.
Subject to the last sentence of this paragraph 4, Executive may elect to satisfy
Executive’s obligation to advance the amount of any required income or other
withholding taxes (the “Required Tax Payments”) incurred in connection with the
Award by any of the following means: (1) a cash payment to the Company, (2)
delivery (either actual delivery or by attestation procedures established by the
Company) to the Company of Common Stock having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the amount necessary to satisfy any such
obligation, (3) authorizing the Company to withhold whole Shares which would
otherwise be delivered to Executive having an aggregate Fair Market Value,
determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to Executive, equal to the amount necessary to satisfy any
such obligation, (4) a cash payment to the Company by a broker-dealer acceptable
to the Company to whom Executive has submitted an irrevocable notice of sale, or
(5) any combination of (1) and (2). The Company shall have sole discretion to
disapprove of an election pursuant to any of clauses (1)-(5) for any employee
who is not an “officer” as defined in Rule 16a-1(f) under the Securities
Exchange Act of 1934.

Executive acknowledges that the ultimate liability for all Required Tax Payments
legally due by Executive is and remains Executive’s responsibility and may
exceed the amount actually withheld by the Company and/or Executive’s employer.
Executive further acknowledges that the Company and/or Executive’s employer (i)
make no representations or undertakings regarding the treatment of any Required
Tax Payments in connection with any aspect of the Units, including the grant of
the Units, the vesting of the Units, the conversion of the Units into Shares,
and the subsequent sale of any Shares acquired at vesting; and (ii) do not
commit to structure the terms of the grant or any aspect of the Units to reduce
or eliminate Executive’s tax liability.
To avoid negative accounting treatment, the Company may withhold or account for
Required Tax Payments by considering applicable minimum statutory withholding
rates. If the obligation for Required Tax Payments is satisfied by withholding
in Shares, for tax purposes, Executive is deemed to have been issued the full
number of Shares due to Executive at vesting, notwithstanding that a number of
Shares are held back solely for the purpose of paying the Required Tax Payments
due as a result of any aspect of Executive’s participation in the Plan. Finally,
Executive shall pay to the Company or Executive’s employer any amount of
Required Tax Payments that the Company or Executive’s employer may be required
to withhold as a result of Executive’s receipt of the Units, the vesting of the
Units, or the conversion of the vested Units to Shares that cannot be satisfied
by the means previously described. The Company may refuse to issue Shares to
Executive if Executive fails to comply with his obligations in connection with
the Required Tax Payments as described herein.


3



--------------------------------------------------------------------------------





5.
The Units may not be sold, assigned, transferred, pledged, or otherwise disposed
of, except by will or the laws of descent and distribution, while subject to
restrictions. If Executive or anyone claiming under or through Executive
attempts to make any such sale, transfer, assignment, pledge or other
disposition of Units in violation of this paragraph 5, such attempted violation
shall be null, void, and without effect.



6.
Executive shall forfeit Executive’s right to any unvested Units if Executive’s
continuous employment with the Company or a Subsidiary or Affiliate terminates
for any reason during the Restriction Period (except solely by reason of a
period of Related Employment or as set forth in paragraphs 7 and 9).



7.
Except to the extent paragraph 9 applies, if Executive’s employment with the
Company or a Subsidiary or Affiliate terminates involuntarily and without Cause
on or after the first anniversary of the Grant Date, subject to Executive’s
timely execution of an agreement and release in a form acceptable to the Company
which will include restrictive covenants and a comprehensive release of all
claims, Executive will be entitled to a prorated Award. Such prorated Award
shall be equal to the amount of the Award which is actually earned, based upon
satisfaction of the Performance Measure during the Performance Period (as
certified by the Committee in writing) and the Committee’s determination of the
amount of the Award payable to Executive in accordance with Exhibit A,
multiplied by a fraction, the numerator of which shall equal the number of days
Executive was employed with the Company during the Restriction Period and the
denominator of which shall equal the number of days in the Restriction Period.
Such prorated Award shall be paid at the same time as if Executive had remained
employed with the Company through the end of the Restriction Period. If
Executive’s employment with the Company or a Subsidiary or Affiliate terminates
involuntarily and without Cause before the first anniversary of the Grant Date
(other than on account of death or Disability), and paragraph 9 does not apply,
Executive shall not be entitled to a prorated Award.



If Executive’s employment with the Company or a Subsidiary or Affiliate
terminates by reason of death or Disability, the Award shall be paid, to the
extent earned, based upon satisfaction of the Performance Measure during the
Performance Period (as certified by the Committee in writing) and the
Committee’s determination of the amount of the Award payable to Executive in
accordance with Exhibit A, to Executive or Executive’s executor, administrator,
legal representative, beneficiary or similar person (together, the
“Beneficiary”), as the case may be, as if Executive had remained employed with
the Company through the end of the Restriction Period.
If Executive’s employment with the Company or a Subsidiary or Affiliate
terminates by reason of Retirement, Executive shall be entitled to a prorated
Award. Such prorated Award shall be equal to the amount of the Award which is
actually earned, based upon satisfaction of the Performance Measure during the
Performance Period (as certified by the Committee in writing) and the
Committee’s determination of the amount of the Award payable to Executive in
accordance with Exhibit A, multiplied by a fraction, the numerator of which
shall equal the number of days Executive was employed with the Company during
the Restriction Period and the denominator of which shall equal the number of
days in the Restriction Period. Such prorated Award shall be paid at the same
time as if Executive had remained employed with the Company through the end of
the Restriction Period.




4



--------------------------------------------------------------------------------





8.
During the Restriction Period, Executive (and any person succeeding to
Executive’s rights pursuant to the Plan) will have no ownership interest or
rights in Shares underlying the Units, including no rights to receive dividends
or other distributions made or paid with respect to such Shares or to exercise
voting or other shareholder rights with respect to such Shares. Executive shall
not be entitled to receive dividend equivalents in connection with this Award.



9.
If Executive’s employment is terminated by the Company, a Subsidiary or an
Affiliate involuntarily and without Cause (or otherwise terminates for an
eligible reason according to the terms of the Company severance policy
applicable to Executive as of the effective date of a Change in Control (if
any)) during the 24-month period commencing on the effective date of the Change
in Control, then, subject to the terms of any severance policy applicable to
Executive as of the effective date of the Change in Control, the Award shall be
paid to Executive, to the extent earned, based upon satisfaction of the
Performance Measure during the Performance Period (as certified by the Committee
in writing) and in accordance with Exhibit A, as if Executive had remained
employed with the Company through the end of the Restriction Period.



10.
The terms of this Agreement may be amended from time to time by the Committee in
its sole discretion in any manner that it deems appropriate; provided, however,
that no such amendment shall adversely affect in a material manner any right of
Executive under this Agreement without Executive’s written consent.



11.
Any action taken or decision made by the Company, the Board, or the Committee or
its delegates arising out of or in connection with the construction,
administration, interpretation or effect of the Plan or this Agreement shall lie
within its sole and absolute discretion, as the case may be, and shall be final,
conclusive and binding on Executive and all persons claiming under or through
Executive. By accepting this grant of Units or other benefit under the Plan,
Executive and each person claiming under or through Executive shall be
conclusively deemed to have indicated acceptance and ratification of, and
consent to, any action taken under the Plan by the Company, the Board or the
Committee or its delegates.



12.
This grant of Units is discretionary, non-binding for future years and there is
no promise or guarantee that such grants will be offered to Executive in future
years.



13.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Executive’s participation in the
Plan, or Executive’s acquisition or sale of the Shares underlying the Units.
Executive is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.



14.
The validity, construction, interpretation, administration and effect of these
Terms and Conditions and the Plan and rights relating to the Plan and to this
Agreement, shall be governed by the substantive laws, but not the choice of law
rules, of the State of Delaware, as provided in the Plan. For purposes of
litigating any dispute that arises directly or indirectly under the grant of the
Units or the Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Colorado, and agree that such litigation shall be
conducted in the courts of Douglas County, or the federal courts for the United
States for the District of Colorado, where this grant is made and/or to be
performed.





5



--------------------------------------------------------------------------------





15.
If one or more provisions of this Agreement shall be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby and
the invalid, illegal or unenforceable provisions shall be deemed null and void;
however, to the extent permissible by law, any provisions which could be deemed
null and void shall first be construed, interpreted or revised retroactively to
permit this Agreement to be construed as to foster the intent of this Agreement
and the Plan.



16.
Notwithstanding anything in this Agreement to the contrary, this Award, and any
related payments, are subject to the provisions of (i) the Company’s Clawback
Policy, as in effect on the Grant Date and as may be modified to comply with
applicable law, rules, regulations or governmental orders or judgments, and (ii)
any clawback, repayment or recapture policy implemented or adopted by the
Company after the Grant Date to comply with applicable law, rules, regulations
or governmental orders or judgments.



17.
To the extent any amounts under this Agreement are payable by reference to
Executive’s “termination of employment,” such term shall be deemed to refer to
Executive’s “separation from service,” within the meaning of Section 409A of the
Code. Notwithstanding any other provision in this Agreement, if Executive is a
“specified employee,” as defined in Section 409A of the Code, as of the date of
Executive’s separation from service, then to the extent any amount payable under
this Agreement (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, (ii) is payable
upon Executive’s separation from service and (iii) under the terms of this
Agreement would be payable prior to the six-month anniversary of Executive’s
separation from service, such payment shall be delayed until the earlier to
occur of (a) the six-month anniversary of the separation from service or (b) the
date of Executive’s death. In addition, to the extent any amount payable under
this Agreement (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, and (ii) such
payment is conditioned upon Executive’s execution of a release and is to be paid
or provided during a designated period that begins in one taxable year and ends
in a second taxable year, such payment shall be paid or provided in the later of
the two taxable years.





I hereby confirm that the foregoing and the documents attached hereto are hereby
in all respects accepted and agreed to by the undersigned as of the date of this
Agreement:


 


Signature:_________________________






Printed Name: ______________________
Date: ________________________________
 





6

